Aug 17 2015, 8:33 am




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kevin W. Vanderground                                     Gregory A. Crisman
Church, Church, Hittle & Antrim                           Carly A. Brandenburg
                                                          Eichhorn & Eichhorn, LLP
Rick C. Gikas                                             Hammond, Indiana
Merrillville, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Angelique Lockett and Lanetra                             August 17, 2015
Lockett,                                                  Court of Appeals Case No.
                                                          45A05-1407-CT-340
Appellants-Plaintiffs,
                                                          Appeal from the Lake Superior Court
        v.                                                The Honorable William E. Davis,
                                                          Judge
                                                          Cause No. 45D05-1109-CT-175
Planned Parenthood of Indiana,
Inc., and Cathy McGee,
Appellees-Defendants




Bailey, Judge.




Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015               Page 1 of 33
                                           Case Summary
[1]   Angelique Lockett (“Angelique”) and her mother Lanetra Lockett (“Lanetra”) 1

      (collectively, “the Locketts”) appeal the trial court’s grant of summary

      judgment in favor of Planned Parenthood of Indiana, Inc. 2 (“Planned

      Parenthood”) after Angelique, then a seventeen-year-old minor, intentionally

      misrepresented herself to be eighteen-years-old and obtained an abortion at a

      Planned Parenthood clinic without Lanetra’s consent. We affirm the trial

      court’s conclusion that Indiana Code chapter 16-34-2 does not confer upon the

      Locketts a private cause of action to enforce the statutory provisions. As to the

      Locketts’ remaining common law claims against Planned Parenthood, we hold

      that Planned Parenthood did not owe Lanetra a duty at common law and

      Lanetra is not in the class of persons intended to be protected by Indiana Code

      section 16-34-2-4 (parental consent and judicial bypass provisions); therefore,

      Planned Parenthood is entitled to summary judgment on Lanetra’s claims for

      negligence and negligence per se. As to Angelique’s claims, we affirm the

      court’s grant of summary judgment on the grounds that (1) an immunity

      provision of the Health Care Consent Act (“HCCA”) 3 relieves Planned

      Parenthood of civil liability under these facts, and (2) Angelique is equitably

      estopped from pursuing her claims due to her fraudulent acts. However, to the



      1
        The designated materials occasionally present mother’s name as “LaNetra.” We adopt the styling used in
      the Appellants’ Brief.
      2
          Now Planned Parenthood of Indiana and Kentucky, Inc.
      3
          See I.C. § 16-36-1-10(a).


      Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                      Page 2 of 33
      extent the trial court’s order appears to have dismissed all of the Locketts’

      claims against defendant Cathy McGee (“McGee”) even though McGee may

      never have been served, 4 we reverse and remand.



                                                         Issues
[2]   The Locketts present three issues on appeal, which we consolidate and restate

      as the following one: whether the trial court erred in granting summary

      judgment in favor of Planned Parenthood.


[3]   We also address sua sponte the status of the Locketts’ claims against McGee.



                                Facts and Procedural History
[4]   In early 2010, then seventeen-year-old Angelique suspected she was pregnant

      and informed her boyfriend’s mother, McGee. Present during the conversation

      with McGee was Raven Francis (“Francis”), the girlfriend of another of

      McGee’s sons. Although unsure if she was pregnant, Angelique discussed with

      McGee and Francis the possibility of obtaining an abortion at Planned

      Parenthood. Francis, who was eighteen-years-old at the time, offered to loan

      Angelique her Indiana State-issued identification (“ID”) and Medicaid cards so

      that Angelique could represent herself to Planned Parenthood as old enough to

      independently consent to medical treatment. Francis’s boyfriend opined that




      4
          McGee is not an active party to this appeal.


      Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 3 of 33
      Angelique and Francis resembled each other, even though Angelique weighed

      twenty pounds less and stood four inches shorter than the weight and height

      listed on Francis’s ID card. Angelique was skeptical that the ruse would work,

      but took Francis’s ID. Angelique did not tell her mother, Lanetra, of her

      suspected pregnancy or plans to visit Planned Parenthood.


[5]   On January 22, 2010, McGee took Angelique to Planned Parenthood’s

      Merrillville office. Angelique stated that the “whole purpose of going there was

      first to see if I was pregnant.” (App. 130.) Upon arrival, Angelique represented

      herself to the office staff as eighteen-year-old Francis, and McGee, using her

      own name, posed as Angelique’s mother. Angelique presented Francis’s ID to

      the front office staff, who looked at it and made a copy. The employee who

      accepted the ID attested that she checked the ID, “compared the photograph to

      the young woman standing” in the office, “saw no reason to doubt the identity

      that the patient had presented[,]” and “observed that the patient’s identification

      showed her age to be 18.” (App. 73.) Angelique and McGee were then given

      forms to fill out, some of which McGee filled out on Angelique’s behalf.


[6]   During the visit, Angelique underwent an ultrasound and blood and urine tests.

      The tests confirmed that Angelique was pregnant and in her first trimester.

      After undergoing counseling outside of McGee’s presence, Angelique forged

      the name “Raven Francis” on a form consenting to an abortion and

      acknowledging that she had received the statutorily-prescribed information

      regarding the procedure and abortion alternatives. Angelique specifically

      recalled signing this form, further describing it as:

      Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 4 of 33
              [a] form saying nobody was forcing me physically to come in and have
              an abortion, a form that says I am Raven Francis. Those are the two
              main forms I really remember, a list of questions saying nobody’s
              forcing you, and are you Raven Francis is like the main paperwork
              that I signed her name.
      (App. 156-57.) Angelique did not tell anyone at Planned Parenthood that she

      was actually Angelique Lockett or that McGee was not her mother. McGee

      paid in advance for the procedure.


[7]   Six days later, on January 28, 2010, Angelique returned to Planned

      Parenthood. Angelique was not asked to present ID during the second

      appointment, but she again represented herself as Francis. The copy of

      Francis’s ID made on the first visit was included in Angelique’s patient file,

      which the physician reviewed and found “to be in order.” (App. 76.) McGee

      was not present at the beginning of the appointment, but arrived later. An

      abortion was performed. Lanetra, who was not aware that her daughter was

      pregnant and considering an abortion, did not consent to the procedure.


[8]   On August 30, 2011, Angelique, now an adult, and Lanetra filed a complaint

      against Planned Parenthood and McGee, alleging that Angelique and Lanetra

      were harmed when Planned Parenthood’s physician performed an abortion on

      Angelique without Lanetra’s consent.




      Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 5 of 33
[9]    On December 5, 2013, Planned Parenthood filed a motion for summary

       judgment, in which it argued that an immunity provision of the HCCA 5

       relieved Planned Parenthood of liability and that the Locketts should be

       equitably estopped from pursuing their claims due to Angelique’s

       misrepresentations. After the Locketts filed their response on May 28, 2014,

       Planned Parenthood filed a reply brief on June 5, 2014, in which it also argued

       that Indiana’s statutes governing abortion, including Indiana Code chapter 16-

       34-2, do not create a private cause of action for individuals such as the Locketts.


[10]   On June 13, 2014, the trial court held a hearing on Planned Parenthood’s

       motion for summary judgment. The court also heard argument on the

       Locketts’ motion to strike portions of affidavits designated by Planned

       Parenthood in support of its summary judgment motion.


[11]   On June 20, 2014, the trial court entered an order granting the Locketts’ motion

       to strike certain evidence. The court also found: “There is no genuine issue that

       the Statute I.C. § 16-34-2-4 [governing parental consent and judicial bypass

       procedures for abortions performed on minors] does not confer on the Plaintiff

       a private right of action, which would allow her to bring a civil suit against the

       Defendants.” (App. 1.) The trial court then granted Planned Parenthood’s

       motion for summary judgment. The court also dismissed the Locketts’

       complaint in its entirety and entered “Judgment for Defendants.”




       5
           See I.C. § 16-36-1-10(a).


       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 6 of 33
[12]   The Locketts now appeal the trial court’s grant of summary judgment in favor

       of Planned Parenthood.



                                  Discussion and Decision
                                         Standard of Review
[13]   Indiana Trial Rule 56 governs motions for summary judgment. Trial Rule

       56(C) provides that a trial court shall grant summary judgment for the movant

       “if the designated evidentiary matter shows that there is no genuine issue as to

       any material fact and that the moving party is entitled to a judgment as a matter

       of law.” When we review a grant or denial of a motion for summary judgment,

       our standard of review is the same as for the trial court. Asklar v. Gilb, 9 N.E.3d
165, 167 (Ind. 2014). The moving party must show there are no genuine issues

       of material fact and that the party is entitled to judgment as a matter of law. Id.

       If the moving party carries its burden, then the non-movant must present

       evidence establishing the existence of a genuine issue of material fact. Id.


[14]   When we decide whether summary judgment was properly granted or denied,

       we consider only the evidence the parties specifically designated to the trial

       court. T.R. 56(C), (H). We construe all facts and all reasonable inferences

       established by the designated evidence in favor of the non-moving party.

       Asklar, 9 N.E.3d at 167. “As a reviewing court, we are not limited to reviewing

       the trial court’s reasons for granting or denying summary judgment but rather

       may affirm a grant of summary judgment upon any theory supported by the

       evidence.” Keaton & Keaton v. Keaton, 842 N.E.2d 816, 821 (Ind. 2006).
       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 7 of 33
                                        Private Cause of Action
[15]   The Locketts argue that the trial court erred when it entered summary judgment

       on the basis that Indiana Code chapter 16-34-2 does not confer upon the

       Locketts a private cause of action to enforce the statutory provisions. 6


[16]   When a civil cause of action is premised upon violation of a duty imposed by

       statute, the initial question to be determined by the court is whether the statute

       in question confers a private right of action. Estate of Cullop v. State, 821 N.E.2d
403, 408 (Ind. Ct. App. 2005), reh’g denied. To determine whether a civil cause

       of action exists, we first examine legislative intent. Id. We determine whether

       the statute is designed to protect the general public and whether the statutory

       scheme contains an enforcement mechanism or remedies for violation of the

       duty. Id. A private party generally may not enforce rights under a statute

       designed to protect the public in general and containing a comprehensive

       enforcement mechanism. LTV Steel Co. v. Griffin, 730 N.E.2d 1251, 1260 (Ind.




       6
         As an initial matter, the Locketts argue that the trial court erred in even considering Planned Parenthood’s
       argument that the statute does not create a private cause of action. The argument was first raised in Planned
       Parenthood’s reply brief to the trial court, and the Locketts argue that they did not have ample time to
       respond. However, where the trial court could have independently discovered the legal theory, the Locketts
       have not shown prejudice arising from the trial court’s consideration of it. See Severson v. Bd. of Trs. of Purdue
       Univ., 777 N.E.2d 1181, 1203 (Ind. Ct. App. 2002) (holding that new arguments raised in the defendants’
       reply brief in support of a motion for summary judgment could be considered by the trial court because the
       plaintiffs “failed to show that they suffered more prejudice by any additional legal authority in the . . .
       defendants’ reply brief than they would have suffered had the trial court discovered the legal theories
       independently”), trans. denied. Furthermore, because we may affirm a grant of summary judgment upon any
       theory supported by the designated evidence, Keaton, 842 N.E.2d at 821, the legal theory, if not properly
       before the trial court then, is properly available to us today.

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                              Page 8 of 33
       2000). Whether a statute creates a private right of action is a question of law for

       the court. Howard Reg’l Health Sys. v. Gordon, 952 N.E.2d 182, 187 (Ind. 2011).


[17]   Indiana Code chapter 16-34-2 is, in essence, a criminal statute that carefully

       delineates the circumstances under which abortion is legal in Indiana. Section

       16-34-2-1 (2008) 7 provides: “Abortion shall in all instances be a criminal act,

       except when performed under [certain defined] circumstances[.]” Although

       generally a criminal act, legal abortions occur for reasons and in circumstances

       determinable only in “the professional, medical judgment of the pregnant

       woman’s physician.” I.C. §§ 16-34-2-1(a)(1)-(3). For example, abortion is legal

       if performed

                  (1) During the first trimester of pregnancy for reasons based upon the
                      professional, medical judgment of the pregnant woman’s physician
                      if:
                            (A) the abortion is performed by the physician;
                            (B) the woman submitting to the abortion has filed her consent
                                with her physician. However, if in the judgment of the
                                physician the abortion is necessary to preserve the life of the
                                woman, her consent is not required; and
                            (C) the woman submitting to the abortion has filed with her
                                physician the written consent of her parent or legal guardian
                                if required under section 4 of this chapter.
       I.C. § 16-34-2-1(a)(1). Section 16-34-2-1.1 provides that a physician may only

       perform an abortion with the “voluntary and informed consent of the pregnant

       woman upon whom the abortion is to be performed[,]” and specifies an




       7
           We refer to the version of the statute in effect at the time the abortion was performed.


       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                       Page 9 of 33
       extensive list of procedures that must be followed before a physician is

       considered to have obtained voluntary and informed consent. 8 Furthermore,

       the statute provides that “[n]o physician shall perform an abortion on an

       unemancipated pregnant woman less than eighteen (18) years of age without

       first having obtained the written consent of one (1) of the parents or the legal

       guardian of the minor pregnant woman.” I.C. § 16-34-2-4(a). However, a

       minor who objects to the parental consent requirement or whose parent or legal

       guardian refuses to consent may petition the juvenile court for a waiver of the

       requirement by following the statutory procedures. I.C. § 16-34-2-4(b). A

       physician may also petition for a waiver of the parental consent requirement in

       certain circumstances. I.C. § 16-34-2-4(c).


[18]   For each of the statutory provisions highlighted above, the General Assembly

       has supplied a specific enforcement mechanism to penalize persons who

       perform illegal abortions. Indiana Code section 16-34-2-7 provides:

                  (a) Except as provided in subsections (b) and (c), a person who
                      knowingly or intentionally performs an abortion not expressly
                      provided for in this chapter commits a Class C felony.[9]
                  (b) A physician who performs an abortion intentionally or knowingly
                      in violation of section 1(a)(1)(C) or 4 [parental consent and judicial
                      bypass provisions] of this chapter commits a Class A misdemeanor.




       8
        The specific voluntary and informed consent provisions have been amended numerous times since 2008.
       See I.C. § 16-34-2-1.1 (Supp. 2014).
       9
           Effective July 1, 2014, this offense is now a Level 5 felony.


       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                  Page 10 of 33
               (c) A person who knowingly or intentionally performs an abortion in
                   violation of section 1.1 [voluntary and informed consent
                   provisions] of this chapter commits a Class A infraction.
               (d) A woman upon whom a partial birth abortion is performed may
                   not be prosecuted for violating or conspiring to violate section 1(b)
                   of this chapter.
       The chapter contains no provision for civil enforcement or any express

       indication that the legislature intended to create it.


[19]   Based on our examination of the statute, we conclude that the legislature

       intended the provisions of Indiana Code chapter 16-34-2 to protect the general

       public from persons who, without the professional training and judgment to

       make the necessary medical determinations – including post-fertilization age of

       the fetus, trimester of pregnancy, whether consent is informed, or whether

       abortion is necessary to preserve a woman’s life – would perform illegal

       abortions. Furthermore, the statute contains a comprehensive enforcement

       mechanism that provides criminal penalties for statutory violations. The statute

       contains no civil enforcement provisions. “As a general rule, a private party

       may not enforce rights under a statute designed to protect the public in general

       and containing a comprehensive enforcement mechanism.” LTV Steel Co., 730
N.E.2d at 1260. Because we find both components here, we hold that Indiana

       Code chapter 16-34-2 does not confer upon the Locketts a private cause of

       action to enforce the statute’s provisions.


[20]   The Locketts argue, however, that the statute confers a private cause of action

       because “the statute does in fact impose a duty for a particular individual’s

       protection, as opposed to a general public benefit.” (Appellants’ Br. 15.)

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015       Page 11 of 33
       However, the fact that a statute incidentally benefits individuals while

       furthering more general public goals does not alone support the finding of a

       private cause of action. “[E]ven where a duty benefits an individual, we will

       not infer a private right of action unless that appears to be the Legislature’s

       intent.” F.D. v. Ind. Dep’t of Child Servs., 1 N.E.3d 131, 143 (Ind. 2013) (Rush,

       J., concurring in part, dissenting in part). See also Borne ex rel. Borne v. Nw. Allen

       Cnty. Sch. Corp., 532 N.E.2d 1196, 1203 (Ind. Ct. App. 1989) (holding that a

       statute requiring individuals to orally report suspected child abuse and neglect

       did not create a private cause of action because, even though the reporting

       requirement individually benefitted potential victims of child abuse and neglect,

       “there [was] no apparent intent to authorize a civil action for failure of an

       individual to make the oral report”), trans. denied. Absent legislative intent to

       create such a right, we will not impose it.


[21]   Instead of civil enforcement, our legislature has provided that those persons

       who knowingly or intentionally violate Chapter 16-34-2 be criminally

       prosecuted by the State. To the extent the Locketts’ claims seek to privately

       enforce the statutory provisions, the trial court did not err in granting summary

       judgment for Planned Parenthood on the basis that Indiana Code chapter 16-

       34-2 does not create a private cause of action for the Locketts.




       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015    Page 12 of 33
                                       Common Law Claims
[22]   The Locketts contend, however, that the trial court erred in dismissing their

       entire complaint because they alleged various common law claims that are

       unaffected by whether the statute confers upon them a private cause of action.


[23]   As best we can discern from their arguments on appeal, it appears that the

       Locketts seek to advance various common law theories arising from Planned

       Parenthood’s performance of an allegedly “unauthorized (or insufficiently

       authorized) medical procedure” on Angelique. (Appellants’ Br. 11.) As

       summarized in their brief, “the act that is complained of” is Planned

       Parenthood’s “failure to obtain voluntary and informed consent before

       performing an abortion” and that this failure was “the direct cause of the

       injuries suffered by both Lanetra and Angelique Lockett.” (Appellants’ Br.

       17.) 10 The Locketts further explain that they “were not harmed because

       Planned Parenthood neglected to deliver a particular form, they were harmed

       because Planned Parenthood performed an abortion on a minor (Angelique)

       without Lanetra’s knowledge or consent.” (Appellants’ Br. 17.) Thus, the

       Locketts do not allege that Angelique herself did not consent to the abortion or

       that the physician’s performance of the surgery deviated from the applicable




       10
          The Locketts’ framing of the issue as an informed consent case arising in the context of a medical
       procedure initially prompted this Court – in an opinion now withdrawn – to consider the case as one of
       medical malpractice falling within the purview of the Medical Malpractice Act (“MMA”). See I.C. § 34-18-1-
       1 et seq. On petition for rehearing, the Locketts alleged, and Planned Parenthood seemingly conceded, that
       Planned Parenthood was not a “qualified” health care provider within the meaning of the MMA, and
       therefore not subject to the MMA’s provisions and protections for health care providers.

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                     Page 13 of 33
       standard of care. 11 Rather, the gravamen of the Locketts’ complaint is that

       Angelique, as a minor, lacked capacity to consent and thus Planned

       Parenthood’s failure to obtain Lanetra’s consent resulted in a complete lack of

       informed consent. 12 With this background in mind, we address Lanetra’s and

       Angelique’s claims in turn.


                                       Lanetra’s Negligence Claims
[24]   We turn first to the Locketts’ contention that Lanetra may pursue a common

       law negligence claim against Planned Parenthood arising out of Planned

       Parenthood’s failure to obtain Lanetra’s consent to the abortion. 13 They further

       contend that where Lanetra’s common law claim combines with a violation of

       Indiana Code section 16-34-2-4 (parental consent and judicial bypass




       11
          Under the doctrine of informed consent, a physician must disclose the facts and risks of a treatment that a
       reasonably prudent physician would be expected to disclose under like circumstances and that a reasonable
       person would want to know. Hamilton v. Ashton, 846 N.E.2d 309, 317 (Ind. Ct. App. 2006), clarified on reh’g,
       850 N.E.2d 466 (Ind. Ct. App. 2006), trans. denied. This is separate and apart from the physician’s duty to
       exercise that degree of care, skill, and proficiency exercised by reasonably careful, skillful, and prudent
       practitioners in the same class to which he or she belongs, acting under the same or similar circumstances.
       Id. (citation omitted).
       12
         If there is no informed consent, the patient has a claim for the fact that the surgery occurred. Hamilton, 850
N.E.2d at 467.
       13
          Planned Parenthood argues that the Locketts did not plead a common law negligence claim. To the extent
       that Planned Parenthood now disputes the basic nature of the claims stated in the complaint, Planned
       Parenthood failed to designate the complaint, thus precluding our review of this issue. See T.R. 56 (“At the
       time of filing the motion or response, a party shall designate to the court all parts of pleadings, depositions, answers
       to interrogatories, admissions, matters of judicial notice, and any other matters on which it relies for purposes of
       the motion.”) (emphasis added). Nevertheless, Indiana’s notice pleading provision requires only “a short and
       plain statement of the claim showing that the pleader is entitled to relief.” Indiana Trial Rule 8(A). The
       plaintiff need not set out in precise detail the facts upon which the claim is based, but she must plead the
       operative facts necessary to set forth an actionable claim. Trail v. Boys & Girls Club of Nw. Ind., 845 N.E.2d
130, 135 (Ind. 2006). In light of this standard, we address the negligence claim as though fairly pleaded.

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                                 Page 14 of 33
       provisions), Lanetra may maintain an action for negligence per se regardless of

       whether a private cause of action exists.


[25]   It is hornbook law that to prevail on a negligence claim at common law, the

       plaintiff must show: (1) duty owed to the plaintiff by defendant; (2) breach of

       duty by allowing conduct to fall below the applicable standard of care; and (3)

       compensable injury proximately caused by defendant’s breach of duty. Kroger

       Co. v. Plonski, 930 N.E.2d 1, 6 (Ind. 2010). Absent a duty, there can be no

       negligence or liability based on the breach. Id. Whether the law recognizes any

       duty on the part of a particular defendant to conform his or her conduct to a

       certain standard for the benefit of the plaintiff is a question of law for the court

       to decide. Webb v. Jarvis, 575 N.E.2d 992, 995 (Ind. 1991).


[26]   The Locketts do not use the terms “duty,” “breach,” or “proximate cause,” to

       explain Lanetra’s negligence claim against Planned Parenthood. Instead, they

       couch their discussion in terms of “rights,” particularly focusing on the

       constitutional dimension of parental rights. (See Appellants’ Br. 10-14.) The

       Locketts cite authority affirming the “constitutional dimension to the right of

       parents to direct the upbringing of their children[,]” Troxel v. Granville, 530 U.S.
57, 65 (2000), and recognizing “the fundamental right of parents to make

       decisions concerning the care, custody, and control of their children.” Id. at 66.

       The Locketts seem to argue that this constitutional liberty interest creates a

       corresponding duty owed by a health care provider to a minor’s parent to notify

       and obtain consent from the parent when a minor seeks an abortion. They

       argue that Section 16-34-2-4 merely codifies, not creates, this duty.

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 15 of 33
[27]   We first observe that, to the extent that Lanetra seeks to protect her

       constitutional liberty interests, she has not alleged state action to support such a

       claim. See 42 U.S.C. § 1983.


[28]   Nevertheless, we acknowledge that a parent’s fundamental liberty interest in the

       care, custody, and control of his or her children has been relevant to whether

       parental consent and notification provisions unconstitutionally burden the right

       to an abortion. “Numerous and significant interests compete when a minor

       decides whether or not to abort her pregnancy.” H.L. v. Matheson, 450 U.S. 398,

       418-19 (1981) (Powell, J., concurring). These competing interests include a

       parent’s interest in directing his or her child’s upbringing. Id. at 419. However,

       a parent’s interest in a minor’s decision to obtain an abortion is not absolute.

       “Minors, as well as adults, are protected by the Constitution and possess

       constitutional rights.” Planned Parenthood of Cent. Mo. v. Danforth, 428 U.S. 52,

       74 (1976). It is well-settled that in the context of abortion, “[a]ny independent

       interest the parent may have in the termination of the minor daughter’s

       pregnancy is no more weighty than the right of privacy of the competent minor

       mature enough to have become pregnant.” Id. at 75. Although the Locketts

       argue they may maintain a negligence claim at common law based on Lanetra’s

       constitutional liberty interests, her parental rights do not establish a common

       law duty owed by Planned Parenthood to obtain her consent before providing

       Angelique with abortion services. “Absent a duty there can be no negligence or

       liability based upon the breach.” Kroger, 930 N.E.2d at 6.




       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 16 of 33
[29]   Furthermore, we are not persuaded by the Locketts’ argument that Lanetra’s

       common law claims, combined with the alleged violation of Indiana Code

       section 16-34-2-4, provide Lanetra an action for negligence per se that exists

       regardless of whether the statute affords a private cause of action. “[T]he

       unexcused violation of a statutory duty constitutes negligence per se if the statute

       or ordinance is intended to protect the class of persons in which the plaintiff is

       included and to protect against the risk of the type of harm which has occurred

       as a result of its violation.” Kho v. Pennington, 875 N.E.2d 208, 212-13 (Ind.

       2007) (citation and quotation marks omitted).


[30]   Parental notice and consent requirements generally reflect a legislative

       judgment that, “[a]s immature minors often lack the ability to make fully

       informed choices that take account of both immediate and long-range

       consequences, . . . parental consultation often is desirable and in the best

       interest of the minor.” Bellotti v. Baird, 443 U.S. 622, 640 (1979) (Bellotti II).

       Indeed, “the justification for any rule regarding parental involvement in the

       abortion decision rests entirely on the best interest of the child.” Hodgson v.

       Minnesota, 497 U.S. 417, 454 (1990) (emphasis added). In other words, parental

       notice and consent requirements in abortion statutes are intended to benefit the

       minor woman seeking the abortion, rather than the woman’s parent. Parents

       thus are not included in “the class of persons” intended to be protected by

       Indiana Code section 16-34-2-4.


[31]   Because Planned Parenthood owes Lanetra no duty at common law and

       Lanetra is not in the class of persons intended to be protected by the statute,

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015    Page 17 of 33
       Lanetra may not maintain against Planned Parenthood either common law

       negligence or negligence per se claims based on Planned Parenthood’s failure to

       obtain her consent before providing abortion services to Angelique. 14


                                              Angelique’s Claims
[32]   Having concluded that Lanetra’s claims, if any, are not independent of

       Angelique’s claims, we turn next to Angelique’s common law claims against

       Planned Parenthood for negligence, assault, battery, and negligent infliction of

       emotional distress. On appeal, Planned Parenthood reasserts two defenses

       originally presented to, but not explicitly adopted by, the trial court: an

       immunity provision of the HCCA and the doctrine of equitable estoppel. We

       address both defenses as they apply to Angelique’s claims.


                                              Health Care Consent Act

[33]   The facts of this case establish that Angelique presented herself to Planned

       Parenthood as an individual authorized to consent to her own health care, that

       is, eighteen-year-old Raven Francis. Based on this representation, Planned

       Parenthood obtained consent only from the patient. The Locketts now seek to




       14
          Although the duty at common law is owed to the patient, a parent is not precluded from bringing a
       common law action for injury to a child. At common law, “[t]he wrongful act by which a minor child is
       injured gives rise to two causes of action: one in favor of the injured child for personal injuries, and the other
       in favor of a parent for loss of services.” State v. Eaton, 659 N.E.2d 232, 237 (Ind. Ct. App. 1995) (citing
       Buffalo v. Buffalo, 441 N.E.2d 711, 714 (Ind. 1982)), trans. denied. See also Dearborn Fabricating & Eng’g Corp.,
       Inc. v. Wickham, 551 N.E.2d 1135, 1136 (Ind. 1990) (“[I]njuries to a child will entitle a parent to seek
       damages for loss of the child’s services, society, and companionship.”). The parent’s claim is extinguished if
       the child does not recover; in this sense, the parent’s claim is derivative of the child’s. See Eaton, 659 N.E.2d
       at 237. Neither party suggests that Lanetra brought a claim for loss of services.

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                             Page 18 of 33
       recover damages resulting from Planned Parenthood’s provision of health care

       on the ground that Angelique was unauthorized to consent due to her minority.


[34]   The HCCA contains “extensive” immunity provisions for health care providers

       relying on individuals they believe in good faith are authorized to consent to

       health care. In re Lawrance, 579 N.E.2d 32, 43 (Ind. 1991). At the time

       Angelique obtained services at Planned Parenthood, the HCCA provided:

               (a) A health care provider acting or declining to act in reliance on the
               consent or refusal of consent of an individual who the provider
               believes in good faith is authorized to consent to health care is not
               subject to:
                        (1) criminal prosecution;
                        (2) civil liability; or
                        (3) professional disciplinary action;
               on the ground that the individual who consented or refused to consent
               lacked authority or capacity.
       I.C. § 16-36-1-10(a) (2008). Planned Parenthood contends that this provision

       immunizes the organization from civil liability on the ground that Angelique

       lacked authority or capacity to consent.


[35]   The Locketts first argue that the HCCA does not apply in this case because the

       HCCA “is clearly meant to provide health care providers some measure of

       immunity for their actions when relying on third parties who make health care




       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015       Page 19 of 33
       decisions for someone else. In other words, its [sic] about advance directives.”

       (Appellants’ Br. 20.) 15


[36]   The overarching principle in statutory interpretation is to first decide “whether

       the legislature has spoken clearly and unambiguously on the point in question.”

       Sloan v. State, 947 N.E.2d 917, 922 (Ind. 2011) (quoting Rheem Mfg. Co. v. Phelps

       Heating & Air Conditioning, Inc., 746 N.E.2d 941, 947 (Ind. 2001)). If a statute is

       clear and unambiguous, we do not apply any rules of construction other than

       giving effect to the plain and ordinary meaning of the language. Id. Thus, we

       will not delve into legislative intent unnecessarily if no ambiguity exists. Id.


[37]   Here, nothing in the statutory language limits the Section’s application to

       situations involving end-of-life care or consent given on another’s behalf.

       Under the plain and ordinary meaning of the language, Section 16-36-1-10

       applies when a health care provider obtains consent from “an individual” and

       renders health care in reliance on that consent. This language fairly

       encompasses a scenario in which the individual consents to his or her own

       health care.


[38]   The Locketts next argue that Section 16-36-1-12(d) of the HCCA, which

       provides “[t]his chapter does not affect any requirement of notice to others of

       proposed health care under any other Indiana law[,]”precludes the HCCA’s




       15
          Despite their argument that the statute does not apply, the Locketts cite the HCCA, specifically Section 16-
       36-1-3, earlier in their brief for the proposition that a minor “lacks the maturity and capacity to make an
       ‘informed consent’ regarding most healthcare decisions[.]” (Appellants’ Br. 10.)

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                         Page 20 of 33
       application to this case. They baldly assert, without citation to authority, that

       Section 16-34-2-4 is a notice provision, and then argue that because the HCCA

       does not “affect” the notice provisions of Indiana abortion law, the HCCA

       cannot provide Planned Parenthood immunity for a failure to comply with

       Section 16-34-2-4.


[39]   First, Section 16-34-2-4 is a consent, not a notice, provision, as demonstrated by

       the inclusion of a confidential judicial bypass procedure that does not require

       parental notice. To the extent the Locketts argue that application of the HCCA

       would override substantive law related to notice, we decline the invitation to

       construe as substantive that which is procedural. Finally, even if we accepted

       the argument that a parental notice requirement is implicitly included within

       the consent provision, we observe that Planned Parenthood had no reason to

       comply with Section 16-34-2-4 because Angelique misrepresented herself to be

       an adult authorized to consent to her own health care, and Chapter 16-34-2

       does not require notice to another person when an adult woman seeks an

       abortion. In sum, nothing in the arguments presented on appeal persuades us

       that the immunity provision does not apply here, where Planned Parenthood

       administered health care in reliance on the consent of an individual that the

       organization believed had authority to consent.


[40]   The Locketts next argue that even if the HCCA applies, Planned Parenthood

       has failed to establish that it believed in good faith that Angelique was

       authorized to consent. “Good faith” is not defined in the HCCA, but generally

       refers to a state of mind consisting of “(1) honesty in belief or purpose, (2)

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015    Page 21 of 33
       faithfulness to one’s duty or obligation, (3) observance of reasonable

       commercial standards of fair dealing in a given trade or business, or (4) absence

       of intent to defraud or to seek unconscionable advantage.” Black’s Law

       Dictionary 808 (10th ed. 2014). The absence of good faith is bad faith. Young v.

       Williamson, 497 N.E.2d 612, 617 (Ind. Ct. App. 1986), trans. denied. “The

       phrase ‘bad faith’ is commonly understood to mean ‘lack of honesty and trust’

       and ‘intent to deceive.’” WellPoint, Inc. v. Nat’l Union. Fire Ins. Co. of Pittsburgh,

       29 N.E.3d 716, 726 (Ind. 2015) (quoting The Random House Dictionary of the

       English Language 154 (2d ed. 1987) & 1 Shorter Oxford English Dictionary 921 (6th

       ed. 2007) respectively), modified on reh’g, No. 49S05-1404-PL-244 (Ind. July 29,

       2015). As this Court has explained:

               [B]ad faith is not simply bad judgment or negligence. Rather, it
               implies the conscious doing of a wrong because of dishonest purpose
               or moral obliquity. It is different from the negative idea of negligence
               in that it contemplates a state of mind affirmatively operating with
               furtive design or ill will.
       Young, 497 N.E.2d at 617. See also Monroe Guar. Ins. Co. v. Magwerks Corp., 829
N.E.2d 968, 977 (Ind. 2005) (“As a general proposition, a finding of bad faith

       requires evidence of a state of mind reflecting dishonest purpose, moral

       obliquity, furtive design, or ill will.”) (citation and quotation marks omitted).


[41]   The Locketts argue that “[w]ith no training provided to its employees and no

       facts alleged regarding any efforts on the part of Planned Parenthood staff,

       beyond making a copy of the identification, Planned Parenthood has made no

       allegation regarding its own good faith in the matter.” (Appellants’ Br. 23.)


       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015       Page 22 of 33
[42]   We disagree. In support of its motion for summary judgment, Planned

       Parenthood designated an affidavit of a front desk employee who averred that

       she accepted the ID Angelique presented, ensured that it was an authentic

       State-issued ID, compared the ID photograph to Angelique, and concluded that

       the patient was who she represented herself to be, that is, eighteen-year-old

       Raven Francis. Angelique was then presented with a consent form that

       included the statutorily-prescribed voluntary and informed consent information,

       to which Angelique forged the name “Raven Francis.” The designated consent

       form stated in part:

                REQUIRED COMPONENTS OF ABORTION CONSENT
                DOCUMENTATION
                (1) I hereby consent to an abortion.
                [. . . .]
                I certify that the above information was received by me at least
                eighteen (18) hours prior to the date and hour scheduled for my
                abortion. I fully understand the full nature and extent of this consent
                and I, therefore, affix my name [. . . ].
[43]   (App. 96.) When Angelique returned to Planned Parenthood six days later,

       Angelique again represented herself as Francis. Planned Parenthood’s

       physician reviewed her chart, including the copy of the ID Angelique provided,

       and “found the patient’s file and test results to be in order.” (App. 76.) 16




       16
          The Locketts moved for the trial court to strike paragraphs eight through eleven of the doctor’s affidavit
       because they contained the legal conclusion that the physician believed “in good faith” that Angelique,
       posing as Francis, was eighteen-years-old. The trial court granted the motion, apparently not limiting the
       stricken portions to conclusory statements that the doctor acted “in good faith.” Accordingly, we disregard
       all facts and statements listed in paragraphs eight to eleven of the doctor’s affidavit.

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                         Page 23 of 33
       Angelique was then provided with an abortion. The designated facts therefore

       establish that Planned Parenthood administered health care in reliance on the

       consent of an individual whom the provider believed in good faith was

       authorized to consent to health care.


[44]   The Locketts argue that “the good faith requirement of the HCCA means that

       the health care provider should at least confirm that the decision maker is who

       they claim to be.” (Appellants’ Br. 22.) However, the Locketts designated no

       evidence that Planned Parenthood’s employees failed to check ID. Instead, the

       Locketts direct us to other statutes that require persons working in certain fields

       to undergo training on effective methods to check IDs, 17 arguing that Planned

       Parenthood should have adopted these training procedures even though not

       required by statute. 18 They observe that Planned Parenthood did not provide

       employees such training, except a 2009 training related to identity theft in

       health care financial transactions. They contend that Planned Parenthood

       should have noticed that Angelique’s signature on her intake and consent forms

       were inconsistent. 19 And they point to the fact that Planned Parenthood did not




       17
          See, e.g., I.C. § 7.1-3-1.5-6(b)(4)(D)-(E) (requiring persons who obtain permits to serve alcoholic beverages
       to undergo training on methods of identifying underage individuals and how to properly and effectively
       check ID).
       18
         Although the statute sets out certain provisions related to unemancipated minors, see I.C. § 16-34-2-4, it
       does not require that identity, age, or emancipation be verified.
       19
          The record contains no comparison between Angelique’s forgery of “Raven Francis” and Francis’s
       signature.

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                            Page 24 of 33
       check Angelique’s ID on the second visit. 20 The thrust of the Locketts’

       argument is that Planned Parenthood should have done more to verify

       Angelique’s identity and age by adopting better screening procedures.


[45]   However, the allegation that Planned Parenthood should have done more to

       detect Angelique’s lies does not establish an absence of good faith. The

       designated facts establish that Planned Parenthood provided Angelique with an

       abortion because of a mistaken belief – based on Angelique’s intentional

       misrepresentations – about Angelique’s identity and age. A mistake of fact

       based on information provided by the patient does not demonstrate conscious

       wrongdoing for dishonest purpose, Young, 497 N.E.2d at 617, or lack of honesty

       and trust or intent to deceive. WellPoint, 29 N.E.3d at 726. In short, none of

       the evidence to which the Locketts point indicates an absence of good faith.


[46]   While Planned Parenthood’s designated evidence establishes good faith, the

       Locketts have failed to raise a genuine issue of material fact as to Planned

       Parenthood’s good faith belief. Planned Parenthood thus has shown its

       entitlement to summary judgment under the immunity provision of the HCCA.




       20
         The Locketts also direct us to Angelique’s deposition testimony that Planned Parenthood employees did
       not start the surgical procedure until McGee arrived because McGee “needs to sign a paper” (App. 133),
       arguing that “the abortion procedure began before Cathy McGee was even present or had signed the
       necessary documentation.” (Appellants’ Br. 23.) However, nothing in the designated evidence suggests what
       was contained within this alleged document.

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                    Page 25 of 33
                                               Equitable Estoppel

[47]   Moreover, even if Planned Parenthood were not immune from civil liability

       under the HCCA, we conclude that Angelique should be equitably estopped

       from pursuing her claims due to her fraudulent acts.


[48]   Estoppel is a judicial doctrine sounding in equity. Brown v. Branch, 758 N.E.2d
48, 51 (Ind. 2001). It is a concept by which one’s own acts or conduct prevents

       the claiming of a right to the detriment of another party who was entitled to and

       did rely on the conduct. Id. at 52 (citing In re Edwards, 694 N.E.2d 701, 715

       (Ind. 1998). There are various estoppel doctrines, including estoppel by record,

       estoppel by deed, collateral estoppel, equitable estoppel (sometimes called

       estoppel in pais), promissory estoppel, and judicial estoppel. Id. All are based

       on the same underlying principle: “one who by deed or conduct has induced

       another to act in a particular manner will not be permitted to adopt an

       inconsistent position, attitude, or course of conduct that causes injury to such

       other.” Id.


[49]   The doctrine of estoppel springs from equitable principles and is designed to aid

       in the administration of justice where, without its aid, injustice might result.

       Levin v. Levin, 645 N.E.2d 601, 604 (Ind. 1994). Equitable estoppel is available

       only as a defense. Town of New Chicago v. City of Lake Station, 939 N.E.2d 638,

       653 (Ind. Ct. App. 2010). The party claiming estoppel has the burden to show

       all facts necessary to establish it. Id. 653 (citing Story Bed & Breakfast, LLP v.

       Brown Cnty. Area Plan Comm’n, 819 N.E.2d 55, 67 (Ind. 2004)). “The party

       claiming equitable estoppel must show its (1) lack of knowledge and of the
       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015    Page 26 of 33
       means of knowledge as to the facts in question, (2) reliance upon the conduct of

       the party estopped, and (3) action based thereon of such a character as to

       change his position prejudicially.” Money Store Inv. Corp. v. Summers, 849
N.E.2d 544, 547 (Ind. 2006).


[50]   The basis for equitable estoppel is fraud, either actual or constructive, on the

       part of the person estopped. Paramo v. Edwards, 563 N.E.2d 595, 598 (Ind.

       1990) (citing Lawshe v. Glen Park Lumber Co., Inc., 176 Ind. App. 344, 347, 375
N.E.2d 275, 278 (1978)). Constructive fraud arises by operation of law from

       conduct that, if sanctioned by law, would secure an unconscionable advantage.

       New Chicago, 939 N.E.2d at 653 (citing Paramo, 563 N.E.2d at 598). Whether

       certain conduct actually prevents inquiry, eludes investigation, or misleads,

       reflects upon the unconscionability of the resulting advantage. Paramo, 563
N.E.2d at 599. “Whether conduct rises to the level sufficient to justify the

       application of equitable estoppel depends on the facts and circumstances of that

       particular case.” Davis v. Shelter Ins. Cos., 957 N.E.2d 995, 999 (Ind. Ct. App.

       2011), trans. denied.


[51]   There is no dispute that Angelique fraudulently misrepresented herself as

       eighteen-year-old Raven Francis during her interactions with Planned

       Parenthood. The designated evidence shows that Planned Parenthood lacked

       knowledge of Angelique’s true identity and age because Angelique concealed

       those facts. Planned Parenthood then relied on Angelique’s misrepresentations

       and provided her with medical services after obtaining only her consent.

       Angelique now argues that her consent was insufficient, and she seeks to

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 27 of 33
       recover damages arising from Planned Parenthood’s provision of services.

       Having shown the requisite elements of equitable estoppel, Planned Parenthood

       has carried its burden that summary judgment is appropriate on this ground.


[52]   On summary judgment, if the movant carries its burden to establish entitlement

       to judgment as a matter of law, the burden shifts to the non-movant to present

       evidence establishing the existence of a genuine issue of material fact. Asklar, 9
N.E.3d at 167. The Locketts now point to the instrument of Angelique’s fraud

       – Francis’s ID – and argue that this document gave Planned Parenthood the

       “means of knowledge” as to the facts in question. Specifically, they argue that

       because the height and weight listed on Francis’s ID differs from those recorded

       in Angelique’s medical chart, Planned Parenthood “fail[ed] to avail itself of the

       information in its possession” in order to “detect the lie.” (Appellants’ Br. 25.)

       They also argue that Planned Parenthood should have adopted better training

       procedures to detect Angelique’s use of another’s ID. Having not done so, the

       Locketts argue that Planned Parenthood was negligent when it failed to root

       out Angelique’s lie.


[53]   The designated evidence shows that Angelique not only withheld vital

       information, but engaged in a course of conduct designed to deceive Planned

       Parenthood. 21 Specifically, Angelique presented a valid state ID belonging to




       21
          Our criminal code provides that a person who, with intent to defraud, misrepresents the identity of the
       person or another person commits deception, a Class A misdemeanor. See I.C. § 35-43-5-3(a)(6). “An intent
       to defraud involves an intent to deceive and thereby work a reliance and injury.” Wendling v. State, 465
N.E.2d 169, 170 (Ind. 1984).

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015                     Page 28 of 33
       an eighteen-year-old for the express purpose of misrepresenting herself to obtain

       medical services. Angelique was accompanied by McGee, who reinforced

       Angelique’s assumed identity to the office staff by posing as Francis’s mother.

       Angelique knew in advance that McGee planned to pose as her mother and

       acquiesced in the plan. Angelique forged Francis’s name to documents

       consenting to an abortion. She returned six days later and again assumed

       Francis’s identity. At no time did Angelique reveal to anyone at Planned

       Parenthood her actual identity or the true nature of her relationship with

       McGee.


[54]   As plainly stated in Angelique’s deposition:

               Q:       You never told them that your date of birth was actually
                        October [. . .] of 1992?
               A:       No, sir.
               Q:       You never told them that you were not old enough to give
                        consent yourself for an abortion procedure?
               A:       No, sir.
               Q:       You never told them that the I.D. card you presented was not
                        your I.D. card?
               A:       No, sir.
               Q:       You never told them that Cathy McGee was not really your
                        parent?
               A:       No, sir.
               Q:       You never told them that you were seeking this abortion
                        without the knowledge and consent of your actual parent,
                        LaNetra Lockett?
               A:       No, sir.
               Q:       You concealed all this information from Planned Parenthood?


       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015        Page 29 of 33
               A:       Yes, sir.
       (App. 155.)


[55]   A health care provider, in the course of rendering treatment based on a patient’s

       undetected misrepresentations, should not be held liable for failing to discover

       the patient’s lies. See, e.g., Town of New Chicago, 939 N.E.2d at 641, 654 (where

       plaintiff gave “no indication that anything was wrong,” holding that defendant

       invoking equitable estoppel did not have “means of knowledge” simply because

       defendant could have asked for more information from plaintiff). Nor should a

       health care provider be liable for failing to protect the patient from her own

       intentional acts. See, e.g., McSwane v. Bloomington Hosp. & Healthcare Sys., 916
N.E.2d 906, 910-12 (Ind. 2009) (holding that there was no breach of a hospital’s

       duty to protect a patient from domestic violence where, despite staff members’

       suspicions and signs that patient’s ex-husband inflicted her wounds, hospital

       staff assented to patient’s firm and unwavering insistence on departing with ex-

       husband, who killed her on the way home). To hold otherwise would be

       inequitable and unjust.


[56]   Under these facts and circumstances, where the negligence the Locketts allege is

       a failure to detect Angelique’s lies, Planned Parenthood has established the

       defense of equitable estoppel, the Locketts have failed to raise a genuine issue of

       material fact, and Planned Parenthood is entitled to summary judgment on

       Angelique’s claims.




       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 30 of 33
                                       Claims against McGee
[57]   We turn our attention now to the Locketts’ claims against McGee. In its order,

       the trial court granted Planned Parenthood’s motion for summary judgment.

       The court also purportedly dismissed the Locketts’ complaint in its entirety and

       entered “Judgment for Defendants,” even though McGee may not have been

       served.


[58]   The Locketts’ statement of the case asserts that “McGee has never appeared

       and no default was entered against her[.]” (Appellants’ Br. 1.) We note that

       Trial Rule 55(B) requires that “[i]n all cases the party entitled to a judgment by

       default shall apply to the court therefor;” however, it does not appear from the

       record that the Locketts have moved for default judgment.


[59]   Moreover, to the Locketts’ point that McGee has not appeared, it is unclear

       whether the Locketts have ever successfully served McGee. The Chronological

       Case Summary (“CCS”) contains two entries on September 30, 2011, showing

       that service of the summons and complaint was attempted on McGee by

       certified mail on September 6, 2011 and returned on September 30, 2011. One

       entry states “ACCEPTED,” while the other indicates “Unsuccessful –

       Unclaimed.” (App. 6.) Then, on August 16, 2012, the CCS contains an entry

       showing that the Locketts attempted to serve by sheriff an alias summons and

       complaint. According to an August 27, 2012 entry in the CCS, service by

       sheriff was returned as “Unsuccessful – Moved” with the comment

       “BOARDED UP ABANDONED PER SGT. L. SMITH ON 8/24/201[2].”


       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 31 of 33
       (App. 6.) Thereafter, the CCS contains no additional entries of attempted

       service on McGee, but notes “returned mail addressed to Cathy McGee” on

       February 25, 2014 (App. 4), and “MAILE[D] PLEADINGS OF 6-20-14

       RETURNED UNABLE TO FORWARD ON CATH[Y] MCGEE

       RECEIVED 7-14-14” on July 16, 2014. (App. 3.)


[60]   Because it appears that McGee has not been served, we think the court’s order

       granting “Judgment for Defendants” and dismissing the complaint entirely was

       premature and therefore erroneous. We accordingly remand this case to the

       trial court for further proceedings with respect to McGee.



                                                Conclusion
[61]   Indiana Code chapter 16-34-2 does not confer on the Locketts a private cause of

       action to sue Planned Parenthood for violations of the statute; accordingly, the

       trial court did not err in entering summary judgment in favor of Planned

       Parenthood on the Locketts’ claims brought to enforce the statutory provisions.

       Because Planned Parenthood did not owe Lanetra a duty at common law to

       obtain her consent to the abortion and because Lanetra is not in the class of

       persons intended to be protected by the parental consent provisions, Lanetra

       may not maintain against Planned Parenthood actions for negligence or

       negligence per se. Under these facts and circumstances, the HCCA provides

       Planned Parenthood immunity from civil liability. In addition, Angelique is

       equitably estopped from bringing her claims against Planned Parenthood due to

       her fraudulent acts. However, because the court’s order was premature with

       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 32 of 33
       respect to Angelique’s claims brought against defendant McGee, we remand for

       further proceedings consistent with this opinion.


[62]   Affirmed in part, reversed in part, and remanded.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 45A05-1407-CT-340| August 17, 2015   Page 33 of 33